Citation Nr: 0421145	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 4, 
2000, for the award of a 100 percent schedular rating for 
cirrhosis of the liver due to hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, increased the 
disability rating for the veteran's service-connected 
cirrhosis of the liver due to hepatitis C from 60 percent to 
100 percent disabling, effective January 9, 2002.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in October 
2003.  A transcript of the hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  In November 2001, the RO granted service connection for 
cirrhosis of the liver due to hepatitis C, and awarded a 60 
percent disability evaluation, effective from October 6, 
1999.

2.  In April 2002, the RO assigned the veteran a 100 percent 
schedular evaluation for his service-connected cirrhosis of 
the liver due to hepatitis C, effective from January 9, 2002.

3.  Also in April 2002, the RO granted the veteran a total 
rating due to unemployability due to by service-connected 
disability (TDIU), effective from November 4, 2000.




CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than November 4, 2000, for a 100 percent schedular rating for 
the veteran's service-connected cirrhosis of the lever due to 
hepatitis C are not met.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(1), (2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran's original claim for 
service connection and disability compensation for cirrhosis 
of the liver secondary to hepatitis C was received by the RO 
in October 1999.

Private treatment records from J.M.N., M.D., dated from 
October 1998 to November 1999 are associated with the claims 
file.  An October 1998 treatment record shows the veteran 
complained of a recent hospitalization for atypical chest 
pain.  He admitted to alcohol use, stating he drank six to 
ten beers per day for many years but stopped two weeks prior.  
He had a long history of hepatitis C, having tested positive 
for the disease in the past.  The veteran denied any family 
history of liver disease or jaundice.  He complained of mild 
fatigue and mild lower extremity edema.  He had tattoos, and 
admitted to blood transfusions as a child but denied history 
of intravenous drug addiction.

On examination, Dr. N. found the veteran's described symptoms 
accurate and otherwise unremarkable.  The veteran had no 
abdominal pain, nausea, vomiting, diarrhea, melena, 
hematemesis, or hematochezia.  The physician noted moderate 
palmar erythema and multiple spider angiomata.  The 
impression was a history of hepatitis C with evidence of 
chronic liver disease by physical examination.  The veteran's 
laboratory results were - complete blood count (CBC): 
hemoglobin (Hb) of 15, hematocrit (HCT) of 43; white blood 
cell count (WBC) of 5; platelet count of 72; mean corpuscular 
volume (MCV) of 103; normal electrolytes; blood urea nitrogen 
(BUN) of 13; and creatinine 0.6.  A liver function test 
showed aspartate aminotransferase (AST) of 163, alkaline 
phosphatase of 148, total bilirubin of 2.9, and albumin of 
2.7.  The laboratory studies were noted to be consistent with 
cirrhosis, probably at least to a moderate degree.

A November 1998 treatment record from Dr. N. shows the 
veteran felt better since he stopped drinking alcohol.  The 
veteran denied any abdominal pain, nausea, vomiting, fevers, 
or chills.  He had a liver/spleen scan dated that same month 
that showed diminished uptake throughout the liver, along 
with bone marrow uptake and splenic enlargement, consistent 
with probably cirrhosis.  The impression was a history of 
chronic liver disease, probable cirrhosis, secondary to 
hepatitis C and alcohol abuse.  Dr. N. opined the veteran may 
also have mild hemochromatosis.

A February 1999 treatment report from Dr. N. shows the 
veteran was feeling well and denied any abdominal pain, 
nausea, vomiting, fevers, or chills.  His laboratory results 
showed normal electrolytes.  A liver panel showed total 
bilirubin of 2.2, alkaline phosphatase of 149, AST of 307, 
alanine aminotransferase (ALT) of 313, and albumin of 3.2.  A 
CBC showed Hb of 14, HCT of 41, WBC of 5.9, and platelets of 
66.  The impression was a history of chronic liver disease, 
probably cirrhosis, secondary to hepatitis C and alcohol 
abuse in the past, possibly with mild hemochromatosis.  The 
veteran's elevated liver function tests were thought likely 
to be secondary to the veteran's recent use of pain 
medications for his back.

An April 1999 treatment report from Dr. N. indicates the 
veteran's latest laboratory studies showed CBC results as 
follows:  Hb of 16, HCT of 47, WBC of 5.8, platelets of 74, 
and prothrombin (PT) of 14.1.  The liver panel showed total 
bilirubin 1.3 with direct of 0.5, ALT 64, AST 158, and 
alkaline phosphatase 197.  Electrolytes were normal.  The 
veteran denied any abdominal pain, nausea, vomiting, fevers, 
chills, or pruritus.  Dr. N.'s impression remained the same, 
and he noted that the veteran's liver panel had improved 
since he stopped alcohol and pain medications.

A July 1999 treatment report from Dr. N. indicates the 
veteran's latest laboratory tests showed PT of 14 and normal 
electrolytes.  A liver panel showed total bilirubin of 3 with 
a direct of 0.8, AST of 230, ALT of 148, alkaline phosphate 
140, alpha-fetoprotein of 17, and CBC: Hb of 15, HCT of 44, 
WBC of 5.8, and platelets of 94.  The veteran reported 
feeling well and denied any abdominal pain, nausea, vomiting, 
fevers, chills, or jaundice.  Dr. N.'s impression was 
abnormal liver function tests, probably related to cirrhosis, 
secondary to chronic hepatitis C and mild alcohol abuse, 
currently with increased elevation of liver panel.

In a separate July 1999 private treatment report, F.V., M.D., 
performed and evaluated a liver biopsy of the veteran.  The 
diagnosis was cirrhosis of the liver.  Dr. V. noted that 
there was almost no fatty change within the liver cells and 
there was no increase in hepatocellular iron.  Fibrosis was 
very extensive, reflecting a cirrhotic process.  The usual 
stigmata of chronic liver disease due to hepatitis C could 
not be distinguished from the advanced changes in the 
cirrhotic findings.  Inflammation was 4+ and fibrosis was 4+ 
of maximum degree for both aspects of that type of change.  
Multiple etiologies of the cirrhosis were considered, one of 
which could have been a longstanding hepatitis C viral 
infection.

In an August 1999 treatment record, Dr. N. evaluated the 
veteran's recent liver biopsy, observing that it revealed 
extensive fibrosis with 4+ inflammation and cirrhotic 
changes.  The veteran denied any abdominal pain, nausea, 
vomiting, fevers, chills, jaundice, or ascites.  The 
impression was abnormal liver function tests with well-
compensated cirrhosis, secondary to chronic hepatitis C and 
alcohol abuse.

A September 1999 treatment report from Dr. N. shows the 
physician opined that the liver biopsy revealed probable 
moderate-to-severe cirrhosis.  The veteran had mild 
thrombocytopenia from his cirrhosis and hypersplenism.  He 
had elevated iron and ferritin levels.  He was feeling tired 
and had increased nasal allergy symptoms, but otherwise was 
doing well.  He denied abdominal pain, nausea, vomiting, 
fevers, chills, or jaundice.  Laboratory studies showed a 
CBC:  Hb of 14, HCT of 41, WBC of 6.1, platelets of 102, 
normal electrolytes, iron of 133 with 42% saturation, and 
ferritin of 329.  A liver panel showed albumin of 3, total 
bilirubin of 1.4 with a direct of 0.6, AST of 201, ALT of 
165, alkaline phosphatase of 93, and PT of 14.4.  The 
impression was a history of cirrhosis secondary to hepatitis 
C and alcohol abuse, well compensated.  The veteran showed 
some improvement with phlebotomy.

A January 2000 VA outpatient report shows the veteran gave a 
history of drinking and stated he was found in 1998 to have 
liver test abnormalities.  He stated that further workup, 
including a liver biopsy, showed hepatitis C and cirrhosis.  
The veteran related that the biopsy showed grade 4 
inflammation and stage IV fibrosis.  On examination, the 
veteran's abdomen was soft and nontender.  His liver was 
about 9 centimeters in span.  The spleen tip was palpable at 
the costal margin.  Laboratory results showed albumin of 3.0, 
total bilirubin of 0.9, coagulation test of 1.13, AST of 281 
and iron of 121 with a total iron-binding capacity of 367.  
The veteran's CBC showed a white count of 5200, hematocrit of 
35.6, and platelet count of 88,000.  The assessment was 
hepatitis C cirrhosis, Child's class A, with significant 
inflammation.

A March 2000 VA treatment report indicates the veteran took 
part in a prescription medication study.  He experienced 
usual flu-like symptoms with muscle aches and headaches, 
which disappeared after the first four days.  He complained 
of extreme fatigue.  He worked in a normal fashion, but then 
went home to sleep.  His laboratory results showed a white 
count of 2.8, platelet count of 53,000, hematocrit was 39.3, 
AST of 352, and ALT of 261.  The assessment was hepatitis C 
on prescription treatment study.

A separate March 2000 VA treatment report shows the veteran 
continued participating in the prescription medication study.  
He complained of some fatigue and headaches that were 
interspersed with days where he felt almost normal.  He 
continued to work, occasionally leaving work early.  He 
reported no depression.  Laboratory results showed AST of 
271, ALT of 209 (both improved), CBC showed platelets down to 
31,000 WBC of 2.9, and Hb/HCT was 13.7/39.4.  No physical 
examination was conducted.

In an April 2000 follow-up VA treatment record, the veteran 
reported intermittent fatigue and headaches and an isolated 
episode of flu-like symptoms.  He continued to work regularly 
and denied any depression or trouble sleeping.  On 
examination, the veteran was tired, but otherwise appeared 
well.  His laboratory results were ALT of 86, AST of 109, 
total bilirubin of 1.5, and alkaline phosphatase of 111.  His 
CBC showed HCT of 35.9, and platelets of 45,000.  The 
assessment was chronic hepatitis C, on prescription 
medication, with persistent but tolerable side effects.

In a June 2000 VA treatment record, the veteran reported 
feeling better than since he began therapy.  He had energy, 
appetite, and a general feeling of well being.  His 
laboratory results were AST of 247, ALT of 195, total 
bilirubin of 1.8, white count of 2900, hematocrit of 36.4, 
and platelet 43,000.  The results were significantly higher 
than the previous report.  The assessment was hepatitis C 
cirrhosis.

In June 2000, the RO denied the veteran's claim for service 
connection for cirrhosis of the liver due to hepatitis C, on 
the basis that the claim was not well grounded.

A July 2000 VA treatment report shows the veteran complained 
of fatigue, and questioned the effect of his prescription 
medication.  His laboratory results were AST 170, ALT 130, 
and total bilirubin 1.4.  His CBC showed a lowered white 
count and platelet count with WBC of 2900, hematocrit 36.4, 
and platelets of 34,000.  The assessment was hepatitis C, on 
prescription medication, no normalization of transaminases, 
and with significant thrombocytopenia.

In a July 2000 written statement, the veteran's VA treating 
physician stated that the veteran was undergoing prescription 
medication therapy for hepatitis C.  She stated that his pre-
treatment biopsy showed significant inflammation and 
cirrhosis.  She noted that the veteran was exposed on 
numerous occasions to blood and bodily fluids and tissues 
during his combat experience in Vietnam and had no other 
known risk factors.  She stated that he used no intravenous 
or nasal drugs, had no transfusions, and was not involved in 
fighting.  She indicated that it was highly likely that he 
contracted his hepatitis C in the military.

An August 2000 VA treatment record shows the veteran 
complained of a constant headache, and pain in his legs.  His 
laboratory results were AST 314, ALT 255, white count 3.4, 
hematocrit 36, platelet count 45,000, and bilirubin 1.6.  The 
assessment was hepatitis C, unresponsive to prescription 
medication.

In an October 2000 written statement, the veteran's VA 
treating physician stated the veteran had cirrhosis due to 
hepatitis C with ongoing inflammation of his liver, and, as a 
result, experienced significant fatigue and decreased 
stamina, as well as muscle aches.  She considered him 
completely disabled.

In an October 2000 VA outpatient record, the veteran 
complained of extreme exhaustion, headaches, and swelling of 
his hands and feet.  He said he went to work every day, but 
had to nap for three hours when he returned home.  
Examination showed 2-3+ pitting edema to the level of the mid 
calf.  His laboratory results showed albumin 3.4, total 
bilirubin 1.3, AST 173, and ALT 139.  His CBC showed a white 
count of 4.6, hematocrit of 37.9, and platelet count of 
78,000.  His free helper-inducer cells were 0.7 and his 
thyroid stimulating hormone was 5.02.  The assessment was 
status post medication treatment for hepatitis C, symptom 
complex of fatigue, morning headache, swelling of the hands 
and feet, and possible mild hypothyroidism.

In November 2001, the RO granted the veteran service 
connection for cirrhosis of the liver due to hepatitis C and 
assigned a disability rating of 60 percent, effective October 
6, 1999, based upon the date the veteran's original claim was 
received by the RO.

In a December 2001 written statement, the veteran's VA 
physician indicated she was following him for his end-stage 
liver disease due to hepatitis C.  She opined that he had 
been unemployable and totally disabled due to liver disease 
since October 2000.  VA was referring him for liver 
transplantation, and he would continue to be disabled 
indefinitely.

In a January 2002 written statement, the veteran's VA 
physician stated that the veteran had been unemployable since 
October 2000.  The veteran had severe liver damage to the 
hepatitis C virus with cirrhosis that caused decompensated 
liver disease with high liver enzymes signifying ongoing 
serious liver cell destruction.  The cirrhosis caused his 
spleen to be enlarged, lowering all of his blood cells.  His 
symptoms included extreme fatigue, malaise, nausea, anorexia, 
muscle wasting, cramping, and right upper quadrant pain, 
severe at times.

In an April 2002 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
cirrhosis of the liver due to hepatitis C to 100 disabling 
effective January 9, 2002, the date of the written statement 
in which the veteran's VA physician indicated his liver 
damage was severe.  Since there was a likelihood of 
improvement, the assigned evaluation was not considered 
permanent.

In an April 2002 written statement, the veteran's VA treating 
physician indicated that the veteran's liver biopsy of July 
1999 showed severe inflammation and cirrhosis.  She opined 
that because he was showing debilitating symptoms of fatigue, 
malaise, and sharp, shooting right upper quadrant pains at 
that time, he should be 100 percent service-connected as of 
the time he filed his claim in October 1999.

In a July 2003 written statement, the veteran's VA treating 
physician stated that, although the veteran's diagnosis of 
end-stage liver disease was made recently, he had been 
struggling with the symptoms of liver disease for a long 
time.  She indicated that he had been seen in both California 
and Arizona for complications of his liver disease, so the 
diagnosis was not new when she began to follow him.  She 
stated that her review of the data confirms that his date of 
disability began on October 6, 1999, when he was diagnosed 
with decompensated cirrhosis in Arizona.

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge in a videoconference hearing.  The veteran 
indicated that he believed the effective date of his 100 
percent rating for service-connected cirrhosis of the liver 
should be the date of his claim, in October 1999.  He 
referred to medical evidence from July 1999 that showed he 
had inflammation of four points and fibrosis of four points, 
the maximum degree of both.  He stated that he had fourth-
stage cirrhosis, as shown by this July 1999 medical evidence 
of a biopsy.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of detailed October 2001 and June 2003 
statements of the case (SOC) and July and August 2003 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim for an 
earlier effective date for cirrhosis of the liver due to 
hepatitis C.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claims, and that the 
SOCs and SSOCs issued by the RO clarified what evidence would 
be required to establish increased ratings.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the October 2001 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102 and 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The Court has also made it plain that the date of the filing 
of a claim is generally controlling in determinations as to 
effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 
(1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. 
Gober, 10 Vet. App. 343 (1997).  In Lalonde, the Court stated 
that the effective date for an award of service connection is 
not based upon the date of the earliest medical evidence 
demonstrating entitlement, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Id.

An exception to that general effective-date rule applies when 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation of 
an already service-connected disability.  In that 
circumstance, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997); see also VAOPGCPREC 
12-98, at 3 (1998). The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a 
higher disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

Notwithstanding the effective date assigned for either an 
original grant of benefits or an increased rating, under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first day of the calendar month following 
the month in which the effective date of the award is 
assigned.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's cirrhosis of the liver due to 
hepatitis C.  Disability ratings are based upon schedular 
requirements that reflect the average impairment of earning 
capacity occasioned by the state of a disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7.

Effective July 2, 2001, the law applicable to the evaluation 
of liver disease, including hepatitis C, was changed.  Where 
a law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
e.g., VAOPGCPREC 7-2003.  The effective-date rule established 
by 38 U.S.C.A. § 5110(g), however, prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation.  The veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

The veteran contends, in essence, that he was totally 
disabled as a result of his cirrhosis of the liver due to 
hepatitis C beginning in October 1999.  As noted above, the 
earliest date that an increase in disability compensation may 
be assigned is when it is factually ascertainable that an 
increase in the disability has occurred, if a claim is 
received within one year from that date; otherwise the 
increase must be from the date of receipt of the claim.  An 
increase in disability, in this case, requires a showing of 
totally incapacitating infectious hepatitis symptoms, 
including marked liver damage and gastrointestinal symptoms 
or disabling symptoms requiring rest therapy.

Here, the veteran seeks an effective date prior to January 9, 
2002, for his award of 100 percent disability rating.  As 
noted above, the veteran was awarded TDIU effective November 
4, 2000, providing him with the identical benefit he would 
receive with a 100 percent disability rating.  An evaluation 
of the time period after November 4, 2000, therefore serves 
no purpose, as the veteran would receive no additional 
benefit if the earlier effective date for his hepatitis C 
occurred after this date.  Therefore, the Board will confine 
its consideration of the veteran's earlier-effective-date 
claim to the period of time prior to November 4, 2000.  
Hence, only the old regulations governing infectious 
hepatitis C, in effect prior to July 2, 2001, are for 
application.

Under the old criteria, in effect prior to July 2, 2001, 
38 C.F.R. § 4.114 Diagnostic Code (DC) 7345 (2000) (for 
infectious hepatitis) provided that healed, nonsymptomatic 
infectious hepatitis is noncompensable.  Where there is 
demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating is warranted.  Id.  A 30 
percent evaluation is assigned when there is minimal liver 
damage with associated fatigue and gastrointestinal 
disturbance of a lesser degree and frequency than for the 60 
percent rating, but which necessitates dietary restriction or 
other therapeutic measures.  Id.  A 60 percent disability 
evaluation is assigned where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depressions.  Id.  Finally, 
a 100 percent disability rating is assigned where there is 
marked liver damage manifested by a liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.

The RO assigned the veteran a 60 percent rating in November 
2001, effective as of October 1999, when the veteran 
submitted his original claim.  After reviewing the record, 
the Board finds that the competent and probative medical 
evidence of record preponderates against a finding that the 
veteran should be rated as 100 percent disabled from October 
1999 to November 2000.

DC 7345 specifies that a disability level warranting a 100 
percent rating requires either marked liver damage manifested 
by liver function test and marked gastrointestinal symptoms, 
or episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.

As to the first requirement, the veteran was not shown to 
have marked liver damage as demonstrated by his liver 
function tests during that time.  From October 1998 to 
September 1999, Dr. N. administered five liver function tests 
to the veteran.  While the results from these tests certainly 
show that the veteran had elevated readings, enough to 
warrant Dr. N. to call them "abnormal" in an August 1999 
treatment report, the liver damage he demonstrated at that 
time did not rise to the level of marked, as required by DC 
7345.  Instead, the resulting values from the multi-part 
liver function tests showed the veteran was adequately 
evaluated as 60 percent disabled.  See DC 7345.

The veteran received additional outpatient treatment from VA 
from January 2000 to November 2000.  During that time he 
underwent eight liver function tests.  Again, the veteran's 
laboratory results certainly were elevated as compared to a 
person with no diagnosis of cirrhosis or hepatitis C, but 
they correspond to a moderate level of liver damage, not a 
marked level of damage as required by DC 7345.




Furthermore, throughout his treatment with Dr. N., the 
veteran reported no gastrointestinal symptoms, as required by 
the second element in Diagnostic Code 7345.  Dr N. repeatedly 
noted that the veteran denied any abdominal pain, nausea, 
vomiting, fevers, chills, or jaundice.  As DC 7345 required 
marked gastrointestinal symptoms to warrant a 100 percent 
disability rating for infectious hepatitis C, the veteran's 
symptoms, consisting of little, if any, complaints of 
gastrointestinal problems during this time period, fail to 
qualify him for this elevation.

In addition, DC 7345 allowed a veteran to receive a 100 
percent disability rating with episodes of several weeks' 
duration aggregating three or more a year, and accompanied by 
disabling symptoms requiring rest therapy.  The veteran 
reported feeling mildly fatigued to Dr. N. in October 1998, 
as noted in his examination report.  The next time he 
mentioned feeling tired was in September 1999.  Dr. N. did 
not elaborate on this particular symptom.

The veteran first mentioned feeling extremely fatigued to his 
VA physician in March 2000 when he had begun taking part in a 
prescription medication treatment study.  He worked in a 
normal fashion, but needed to come home and go right to 
sleep.  These symptoms of fatigue remained essentially the 
same, with occasional increases in energy, as noted in 
treatment reports dated in April and June 2000.  Throughout 
this time, the veteran continued to work, but stated his need 
to sleep most of the rest of the day.  DC 7345 required 
disabling symptoms occurring for several weeks duration 
requiring rest therapy.  While the veteran repeatedly 
required rest for part of his day, he never reported an 
inability to work or perform daily activities for weeks at a 
time.  He, therefore, cannot qualify for a 100 percent 
disability rating under DC 7345 based on his symptoms of 
fatigue.

The Board notes that the veteran could also be evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7312 (2000) (for 
cirrhosis of the liver).  Under that code, the veteran could 
receive a disability rating higher than 60 percent for severe 
cirrhosis of the liver with ascites requiring infrequent 
tapping, or recurrent hemorrhage from esophageal varices, 
aggravated symptoms and impaired health (70 percent) or 
pronounced cirrhosis of the liver with aggravation of the 
symptoms for moderate and severe, necessitating frequent 
tapping (100 percent).  Reviewing the veteran's treatment 
prior to November 4, 2000, the Board finds that there is no 
evidence that the veteran underwent any tapping or 
paracentesis to remove fluid.  Furthermore, in August 1999, 
he specifically denied any ascites.  Moreover, there is no 
medical evidence from this time period that the veteran 
experienced recurrent hemorrhage from esophageal varices.  
Indeed, as mentioned before, the veteran repeatedly denied 
any gastrointestinal symptoms during examinations with Dr. N, 
and the VA outpatient records make no mention of similar 
symptoms.

The Board finds that the manifestations of the veteran's 
hepatitis C during the time period before November 4, 2000, 
include moderate liver damage, intermittent moderate to 
extreme fatigue, and mental depression.  These symptoms are 
contemplated under the Rating Schedule for the assigned 60 
percent disability rating prior to November 4, 2000.  The 
Board further finds that the evidence preponderates against a 
finding that the veteran's hepatitis C, during the period in 
issue, resulted in the manifestations contemplated for a 
higher rating, such as marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms or 
episodes of several weeks during aggregating three or more a 
year and accompanied by disabling symptoms requiring rest 
therapy.  To the contrary, the medical evidence shows that 
the veteran's liver disease, prior to November 4, 2000, was 
manifested by only moderate liver damage, as demonstrated by 
moderately elevated liver function tests.

Consequently, the Board finds that the evaluation assigned 
for the pertinent time period discussed in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an effective date earlier than November 
4, 2000, for a 100 percent disability rating for cirrhosis of 
the liver due to hepatitis C, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (old and new version); 
Gilbert, supra.




ORDER

An effective date earlier than November 4, 2000, for the 
award of a 100 percent disability evaluation for cirrhosis of 
the liver due to hepatitis C is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



